DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a mixture co combustion products and air” at lines 7-8 should be “a mixture of the combustion products and air”. The recitation is repeated at line 9 and lines 11-12.  Appropriate correction is required.
Claim 3, the limitation “receives a mixture of the cooled combustion products from the hot gas heat exchanger and compressed air from a low pressure compressor of a turbocharger system” should be “receives the mixture of the combustion products and air, wherein the mixture of the combustion products and air comprises a mixture of the cooled combustion products from the hot gas heat exchanger and compressed air from a low pressure compressor of a turbocharger system.”
Claim 6 the limitation “the mixture of combustion products and air” should be “the mixture of the combustion products and air”. 
Claim 6, the limitation “to generate combustion gases” should be “to generate the combustion products” and the limitation “provides the combustion gases” should be “provides the combustion products”.  
Claim 7, the limitation “a high pressure turbine” should be “the high pressure turbine”. Claim 7, the limitation “the combustion gases” should be “the combustion products”. 
Claim 9, the limitation “with the combustion products” should be “with the combustion products to create the mixture of the combustion products and air”. 
Claim 11, the limitation “the mixture of combustion products and air” should be “the mixture of the combustion products and air”. 
Claim 12, the limitation “the mixture of combustion products and air” should be “the mixture of the combustion products and air”. 
Claim 13, the limitation “a chilled mixture of combustion products and air should be “a chilled mixture of the combustion products and air” and the limitation “the mixture of combustion products and air” should be “the mixture of the combustion products and air”. 
Claim 14, the limitation “t chilled mixture of combustion products and air should be “a chilled mixture of the combustion products and air”
Claim 15, the limitation “the mixture of combustion products and air” should be “the mixture of the combustion products and air”. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the Applicant has amended the scope of the claims outside of that which was previously allowed. Therefore, the previous basis for allowance is withdrawn. The prior art does not appear to teach a warm gas heat exchanger that receives a mixture of combustion products and air… to absorb heat from the mixture of combustion products and air; and the cold gas heat exchanger generates water from the mixture of combustion products and air provided by the warm gas heat exchanger in combination with the remaining structure claimed.
Additionally, the Applicant continues to insist upon referring to claimed subject matter with different terminology. Since the limitations are clearly intended to be the same element the Examiner has objected to the claim limitations with the corrections necessary to make the limitations consistent. The Applicant is required to correct the recitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections raised above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741